                       Case 2:19-cv-00048-NDF Document 115-4 Filed 08/28/20 Page 1 of 11




                                                                                                                                  Action
User Email     User Id Action         Details                           Site Name Site Id View Name     View Id Action User Email User Id Id     Date Created Ip Address  User Agent             Request Uri
                                      {"database":"healthcare-                                                                                                            Mozilla/5.0            /my-jtech/cc-view@id=442/cc-
                                      malpractice","table":"landing_pag                                                                                                   (Windows NT 10.0;      view@id=442&keys[url_key]=De
                                      es","return_keys":{"url_key":"Dea                                                                                                   Win64; x64; rv:65.0)   adMonaco1/cc-view-table-detail-
omnineuro@li                          dMonaco1"},"keys":{"url_key":"De Healthcare                                                                02/19/2019, 72.199.127.22Gecko/20100101         form@id=442&keys[url_key]=De
ve.com              55 Edit Record    adMonaco1"},"dkeys":null}         Malpractice   200 Landing Pages     442                         0 190675 02:13 am     4           Firefox/65.0           adMonaco1
                                                                                                                                                                          Mozilla/5.0
                                                                                                                                                                          (Windows NT 10.0;
                                                                                                                                                                          Win64; x64; rv:65.0)
omnineuro@li                                                                                                                                    02/19/2019, 72.199.127.22 Gecko/20100101
ve.com              55 Logged In                                                            0                   0                    0   190674 02:12 am    4             Firefox/65.0           /my-jtech/login-form
                                                                                                                                                                                                 /my-jtech/cc-
                                                                                                                                                                                                 view@id=442&vd=eyJsaXN0Ijp7I
                                                                                                                                                                                                 nNvIjoiOTcxNiIsInNkIjoiZGVzYyJ9
                                      {"database":"healthcare-                                                                                                              Mozilla/5.0          fQ%3D%3D/cc-
                                      malpractice","table":"landing_pag                                                                                                     (Windows NT 10.0; view@id=442&keys[url_key]=De
                                      es","return_keys":{"url_key":"Dea                                                                                                     Win64; x64; rv:65.0) adMonaco1/cc-view-table-detail-
omnineuro@li                          dMonaco1"},"keys":{"url_key":"De Healthcare                                                               02/18/2019,   72.199.127.22 Gecko/20100101       form@id=442&keys[url_key]=De
ve.com              55 Edit Record    adMonaco1"},"dkeys":null}         Malpractice       200 Landing Pages   442                    0   190666 05:03 pm      4             Firefox/65.0         adMonaco1
                                                                                                                                                                                                 /my-jtech/cc-
                                                                                                                                                                                                 view@id=442&vd=eyJsaXN0Ijp7I
                                                                                                                                                                                                 nNvIjoiOTcxNiIsInNkIjoiZGVzYyJ9
                                      {"database":"healthcare-                                                                                                              Mozilla/5.0          fQ%3D%3D/cc-
                                      malpractice","table":"landing_pag                                                                                                     (Windows NT 10.0; view@id=442&keys[url_key]=De
                                      es","return_keys":{"url_key":"Dea                                                                                                     Win64; x64; rv:65.0) adMonaco/cc-view-table-detail-
omnineuro@li                          dMonaco"},"keys":{"url_key":"Dea Healthcare                                                               02/18/2019,   72.199.127.22 Gecko/20100101       form@id=442&keys[url_key]=De
ve.com              55 Edit Record    dMonaco"},"dkeys":null}           Malpractice       200 Landing Pages   442                    0   190665 05:02 pm      4             Firefox/65.0         adMonaco
                                                                                                                                                                            Mozilla/5.0
                                                                                                                                                                            (Windows NT 10.0;
                                                                                                                                                                            Win64; x64; rv:65.0)
omnineuro@li                                                                                                                                    02/18/2019,   72.199.127.22 Gecko/20100101
ve.com              55 Logged In                                                            0                   0                    0   190664 05:01 pm      4             Firefox/65.0         /my-jtech/login-form
                                                                                                                                                                            Mozilla/5.0
                                                                                                                                                                            (Windows NT 10.0;
                                                                                                                                                                            Win64; x64; rv:65.0)
omnineuro@li                                                                                                                                    02/17/2019,   72.199.127.22 Gecko/20100101
ve.com              55 Logged In                                                            0                   0                    0   190473 05:54 pm      4             Firefox/65.0         /my-jtech/login-form
                                      {"database":"healthcare-                                                                                                              Mozilla/5.0          /my-jtech/cc-view@id=442/cc-
                                      malpractice","table":"landing_pag                                                                                                     (Windows NT 10.0; view@id=442&keys[url_key]=Jim
                                      es","return_keys":{"url_key":"Jim                                                                                                     Win64; x64; rv:65.0) mieBiles/cc-view-table-detail-
omnineuro@li                          mieBiles"},"keys":{"url_key":"Jimm    Healthcare                                                          02/04/2019,   72.199.127.22 Gecko/20100101       form@id=442&keys[url_key]=Jim
ve.com              55 Edit Record    ieBiles"},"dkeys":null}               Malpractice   200 Landing Pages   442                    0   179591 05:21 pm      4             Firefox/65.0         mieBiles
                                      {"database":"healthcare-                                                                                                              Mozilla/5.0          /my-jtech/cc-view@id=442/cc-
                                      malpractice","table":"landing_pag                                                                                                     (Windows NT 10.0; view@id=442&keys[url_key]=De
                                      es","return_keys":{"url_key":"Dea                                                                                                     Win64; x64; rv:65.0) adMonaco/cc-view-table-detail-
omnineuro@li                          dMonaco"},"keys":{"url_key":"Dea      Healthcare                                                          02/04/2019,   72.199.127.22 Gecko/20100101       form@id=442&keys[url_key]=De
ve.com              55 Edit Record    dMonaco"},"dkeys":null}               Malpractice   200 Landing Pages   442                    0   179590 05:15 pm      4             Firefox/65.0         adMonaco
                                                                                                                                                                            Mozilla/5.0
                                                                                                                                                                            (Windows NT 10.0;
                                                                                                                                                                            Win64; x64; rv:65.0)
omnineuro@li                                                                                                                                    02/04/2019,   72.199.127.22 Gecko/20100101
ve.com              55 Logged In                                                            0                   0                    0   179588 05:10 pm      4             Firefox/65.0         /my-jtech/login-form
                                                                                                                                                                            Mozilla/5.0
                                                                                                                                                                            (Windows NT 10.0;
                                                                                                                                                                            Win64; x64; rv:64.0)
omnineuro@li                                                                                                                                    01/27/2019,   72.199.127.22 Gecko/20100101
ve.com              55 Logged In                                                            0                   0                    0   163683 01:37 pm      4             Firefox/64.0         /my-jtech/login-form
                                      {"database":"healthcare-                                                                                                              Mozilla/5.0          /my-jtech/cc-view@id=442/cc-
                                      malpractice","table":"landing_pag                                                                                                     (Windows NT 10.0; view@id=442&keys[jtk]=5c4dfc8
                                      es","return_keys":{"url_key":"Jim                                                                                                     Win64; x64; rv:64.0) 162813/cc-view-table-detail-
omnineuro@li                          mieBiles"},"keys":{"jtk":"5c4dfc816   Healthcare                                                          01/27/2019,   174.212.27.20 Gecko/20100101       form@id=442&keys[jtk]=5c4dfc8
ve.com              55 New Record     2813"},"dkeys":null}                  Malpractice   200 Landing Pages   442                    0   163682 12:12 pm      1             Firefox/64.0         162813
                                      {"database":"healthcare-                                                                                                              Mozilla/5.0          /my-jtech/cc-view@id=442/cc-
                                      malpractice","table":"landing_pag                                                                                                     (Windows NT 10.0; view@id=442&keys[url_key]=De
                                      es","return_keys":{"url_key":"Dea                                                                                                     Win64; x64; rv:64.0) adMonaco/cc-view-table-detail-
omnineuro@li                          dMonaco"},"keys":{"url_key":"Dea      Healthcare                                                          01/27/2019,   174.212.27.20 Gecko/20100101       form@id=442&keys[url_key]=De
ve.com              55 Edit Record    dMonaco"},"dkeys":null}               Malpractice   200 Landing Pages   442                    0   163680 11:09 am      1             Firefox/64.0         adMonaco
                                      {"database":"healthcare-                                                                                                              Mozilla/5.0          /my-jtech/cc-view@id=442/cc-
                                      malpractice","table":"landing_pag                                                                                                     (Windows NT 10.0; view@id=442&keys[url_key]=De
                                      es","return_keys":{"url_key":"Dea                                                                                                     Win64; x64; rv:64.0) adMonaco/cc-view-table-detail-
omnineuro@li                          dMonaco"},"keys":{"url_key":"Dea      Healthcare                                                          01/27/2019,   174.212.27.20 Gecko/20100101       form@id=442&keys[url_key]=De
ve.com              55 Edit Record    dMonaco"},"dkeys":null}               Malpractice   200 Landing Pages   442                    0   163679 11:04 am      1             Firefox/64.0         adMonaco
                                      {"database":"healthcare-                                                                                                              Mozilla/5.0          /my-jtech/cc-view@id=442/cc-
                                      malpractice","table":"landing_pag                                                                                                     (Windows NT 10.0; view@id=442&keys[url_key]=De
                                      es","return_keys":{"url_key":"Dea                                                                                                     Win64; x64; rv:64.0) adMonaco/cc-view-table-detail-
omnineuro@li                          dMonaco"},"keys":{"url_key":"Dea      Healthcare                                                          01/27/2019,   174.212.27.20 Gecko/20100101       form@id=442&keys[url_key]=De
ve.com              55 Edit Record    dMonaco"},"dkeys":null}               Malpractice   200 Landing Pages   442                    0   163678 10:51 am      1             Firefox/64.0         adMonaco
                                      {"database":"healthcare-                                                                                                              Mozilla/5.0          /my-jtech/cc-view@id=442/cc-
                                      malpractice","table":"landing_pag                                                                                                     (Windows NT 10.0; view@id=442&keys[url_key]=De
                                      es","return_keys":{"url_key":"Dea                                                                                                     Win64; x64; rv:64.0) adMonaco/cc-view-table-detail-
omnineuro@li                          dMonaco"},"keys":{"url_key":"Dea      Healthcare                                                          01/27/2019,   174.212.27.20 Gecko/20100101       form@id=442&keys[url_key]=De
ve.com              55 Edit Record    dMonaco"},"dkeys":null}               Malpractice   200 Landing Pages   442                    0   163677 10:43 am      1             Firefox/64.0         adMonaco
                                                                                                                                                                            Mozilla/5.0
                                                                                                                                                                            (Windows NT 10.0;
                                                                                                                                                                            Win64; x64; rv:64.0)
omnineuro@li                                                                                                                                    01/27/2019,   174.212.27.20 Gecko/20100101
ve.com              55 Logged In                                                            0                   0                    0   163676 10:39 am      1             Firefox/64.0         /my-jtech/login-form
                                      {"database":"healthcare-                                                                                                              Mozilla/5.0          /my-jtech/cc-view@id=442/cc-
                                      malpractice","table":"landing_pag                                                                                                     (Windows NT 10.0; view@id=442&keys[url_key]=De
                                      es","return_keys":{"url_key":"Dea                                                                                                     Win64; x64; rv:64.0) adMonaco/cc-view-table-detail-
omnineuro@li                          dMonaco"},"keys":{"url_key":"Dea Healthcare                                                               01/15/2019,   72.199.127.22 Gecko/20100101       form@id=442&keys[url_key]=De
ve.com              55 Edit Record    dMonaco"},"dkeys":null}           Malpractice       200 Landing Pages   442                    0   153508 08:34 am      4             Firefox/64.0         adMonaco
                                                                                                                                                                            Mozilla/5.0          /my-jtech/cc-
                                                                                                                                                                            (Windows NT 10.0; view@id=364&vd=eyJsaXN0Ijp7I
                                     {"database":"healthcare-                                                                                                               Win64; x64; rv:64.0) nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li                         malpractice","table":"cases","keyD Healthcare                                                              01/15/2019,   72.199.127.22 Gecko/20100101       fQ%3D%3D/cc-view-table-list-
ve.com              55 Delete Record ata":{"id":"344"}}                 Malpractice       200 Cases           364                    0   153473 08:26 am      4             Firefox/64.0         delete@id=364&keys[id]=344
                                                                                                                                                                            Mozilla/5.0          /my-jtech/cc-
                                      {"database":"healthcare-                                                                                                              (Windows NT 10.0; view@id=364&vd=eyJsaXN0Ijp7I
                                      malpractice","table":"attorneys_to                                                                                                    Win64; x64; rv:64.0) nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li           Delete Related _cases_map","keyData":{"case_id" Healthcare             Referred                                          01/15/2019,   72.199.127.22 Gecko/20100101       fQ%3D%3D/cc-view-table-list-
ve.com              55 Records        :"344"}}                           Malpractice      200 Attorneys       367                    0   153472 08:26 am      4             Firefox/64.0         delete@id=364&keys[id]=344
                  Case 2:19-cv-00048-NDF Document 115-4 Filed 08/28/20 Page 2 of 11



                                                                                                                                                      Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                      (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                             Win64; x64; rv:64.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related malpractice","table":"payments"," Healthcare                                             01/15/2019, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        keyData":{"case_id":"344"}}       Malpractice       200 Payments        366   0   153471 08:26 am    4               Firefox/64.0           delete@id=364&keys[id]=344
                                                                                                                                                      Mozilla/5.0            /my-jtech/cc-
                                 {"database":"healthcare-                                                                                             (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"medical_pro                                                                                    Win64; x64; rv:64.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related fessionals_to_cases_map","keyDat Healthcare             Medical                          01/15/2019, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        a":{"case_id":"344"}}             Malpractice       200 Professionals   365   0   153470 08:26 am    4               Firefox/64.0           delete@id=364&keys[id]=344
                                                                                                                                                      Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                      (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                             Win64; x64; rv:64.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related malpractice","table":"notes","key Healthcare                                             01/15/2019, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        Data":{"case_id":"344"}}          Malpractice       200 Case Notes      452   0   153469 08:26 am    4               Firefox/64.0           delete@id=364&keys[id]=344
                                                                                                                                                      Mozilla/5.0
                                                                                                                                                      (Windows NT 10.0;
                                                                                                                                                      Win64; x64; rv:64.0)
omnineuro@li                                                                                                              01/15/2019, 72.199.127.22   Gecko/20100101
ve.com         55 Logged In                                                            0                   0   0   153432 07:59 am    4               Firefox/64.0           /my-jtech/login-form
                                 {"database":"healthcare-                                                                                             Mozilla/5.0            /my-jtech/cc-view@id=442/cc-
                                 malpractice","table":"landing_pag                                                                                    (Windows NT 10.0;      view@id=442&keys[url_key]=De
                                 es","return_keys":{"url_key":"Dea                                                                                    Win64; x64; rv:64.0)   adMonaco/cc-view-table-detail-
omnineuro@li                     dMonaco"},"keys":{"url_key":"Dea Healthcare                                              12/31/2018, 72.199.127.22   Gecko/20100101         form@id=442&keys[url_key]=De
ve.com         55 Edit Record    dMonaco"},"dkeys":null}           Malpractice       200 Landing Pages   442   0   137542 11:06 am    4               Firefox/64.0           adMonaco
                                                                                                                                                      Mozilla/5.0
                                                                                                                                                      (Windows NT 10.0;
                                                                                                                                                      Win64; x64; rv:64.0)
omnineuro@li                                                                                                              12/31/2018, 72.199.127.22   Gecko/20100101
ve.com         55 Logged In                                                            0                   0   0   137387 10:26 am    4               Firefox/64.0         /my-jtech/login-form
                                                                                                                                                                           /my-jtech/cc-
                                                                                                                                                                           view@id=364&vd=eyJsaXN0Ijp7I
                                                                                                                                                      Mozilla/5.0          nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
                                 {"database":"healthcare-                                                                                             (Windows NT 10.0; fQ%3D%3D/cc-
                                 malpractice","table":"cases","retur                                                                                  Win64; x64; rv:63.0) view@id=364&keys[id]=345/cc-
omnineuro@li                     n_keys":{"id":"345"},"keys":{"id":" Healthcare                                           12/10/2018, 72.199.127.22   Gecko/20100101       view-table-detail-
ve.com         55 Edit Record    345"},"dkeys":null}                 Malpractice     200 Cases           364   0   101940 09:48 am    4               Firefox/63.0         form@id=364&keys[id]=345
                                                                                                                                                      Mozilla/5.0
                                                                                                                                                      (Windows NT 10.0;
                                                                                                                                                      Win64; x64; rv:63.0)
omnineuro@li                                                                                                              12/10/2018, 72.199.127.22   Gecko/20100101
ve.com         55 Logged In                                                            0                   0   0   101939 09:48 am    4               Firefox/63.0         /my-jtech/login-form
                                                                                                                                                      Mozilla/5.0
                                                                                                                                                      (Windows NT 10.0;
                                                                                                                                                      Win64; x64; rv:63.0)
omnineuro@li                                                                                                              12/05/2018, 72.199.127.22   Gecko/20100101
ve.com         55 Logged In                                                            0                   0   0    99573 10:36 am    4               Firefox/63.0         /my-jtech/login-form
                                                                                                                                                      Mozilla/5.0
                                                                                                                                                      (Windows NT 10.0;
                                                                                                                                                      Win64; x64; rv:63.0)
omnineuro@li                                                                                                              12/04/2018, 72.199.127.22   Gecko/20100101
ve.com         55 Logged In                                                            0                   0   0    99413 04:48 pm    4               Firefox/63.0         /my-jtech/login-form
                                                                                                                                                      Mozilla/5.0
                                                                                                                                                      (Windows NT 10.0;
                                                                                                                                                      Win64; x64; rv:63.0)
omnineuro@li                                                                                                              10/31/2018, 72.199.127.22   Gecko/20100101
ve.com         55 Logged In                                                            0                   0   0    72712 05:53 pm    4               Firefox/63.0         /my-jtech/login-form
                                 {"database":"healthcare-                                                                                                                  /my-jtech/cc-view@id=442/cc-
                                 malpractice","table":"landing_pag                                                                                    Mozilla/5.0          view@id=442&keys[url_key]=set-
                                 es","return_keys":{"url_key":"set-                                                                                   (Windows NT 10.0; the-record-straight/cc-view-table-
                                 the-record-                                                                                                          Win64; x64; rv:63.0) detail-
omnineuro@li                     straight"},"keys":{"url_key":"set-    Healthcare                                         10/31/2018, 72.199.127.22   Gecko/20100101       form@id=442&keys[url_key]=set-
ve.com         55 Edit Record    the-record-straight"},"dkeys":null}   Malpractice   200 Landing Pages   442   0    72324 03:15 pm    4               Firefox/63.0         the-record-straight
                                 {"database":"healthcare-                                                                                                                  /my-jtech/cc-view@id=442/cc-
                                 malpractice","table":"landing_pag                                                                                    Mozilla/5.0          view@id=442&keys[url_key]=set-
                                 es","return_keys":{"url_key":"set-                                                                                   (Windows NT 10.0; the-record-straight/cc-view-table-
                                 the-record-                                                                                                          Win64; x64; rv:63.0) detail-
omnineuro@li                     straight"},"keys":{"url_key":"set-    Healthcare                                         10/31/2018, 72.199.127.22   Gecko/20100101       form@id=442&keys[url_key]=set-
ve.com         55 Edit Record    the-record-straight"},"dkeys":null}   Malpractice   200 Landing Pages   442   0    72307 03:14 pm    4               Firefox/63.0         the-record-straight
                                                                                                                                                      Mozilla/5.0
                                                                                                                                                      (Windows NT 10.0;
                                                                                                                                                      Win64; x64; rv:63.0)
omnineuro@li                                                                                                              10/31/2018, 72.199.127.22   Gecko/20100101
ve.com         55 Logged In                                                            0                   0   0    72292 03:12 pm    4               Firefox/63.0         /my-jtech/login-form
                                                                                                                                                      Mozilla/5.0
                                                                                                                                                      (Windows NT 10.0;
                                                                                                                                                      Win64; x64; rv:63.0)
omnineuro@li                                                                                                              10/30/2018, 72.199.127.22   Gecko/20100101
ve.com         55 Logged In                                                            0                   0   0    71436 07:02 am    4               Firefox/63.0         /my-jtech/login-form
                                                                                                                                                      Mozilla/5.0          /my-jtech/cc-
                                                                                                                                                      (Windows NT 10.0; view@id=364&vd=eyJsaXN0Ijp7I
                                {"database":"healthcare-                                                                                              Win64; x64; rv:63.0) nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li                    malpractice","table":"cases","keyD Healthcare                                             10/26/2018, 72.199.127.22   Gecko/20100101       fQ%3D%3D/cc-view-table-list-
ve.com         55 Delete Record ata":{"id":"298"}}                 Malpractice       200 Cases           364   0    70682 06:13 pm    4               Firefox/63.0         delete@id=364&keys[id]=298
                                                                                                                                                      Mozilla/5.0          /my-jtech/cc-
                                 {"database":"healthcare-                                                                                             (Windows NT 10.0; view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"attorneys_to                                                                                   Win64; x64; rv:63.0) nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related _cases_map","keyData":{"case_id" Healthcare             Referred                         10/26/2018, 72.199.127.22   Gecko/20100101       fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        :"298"}}                           Malpractice      200 Attorneys       367   0    70681 06:13 pm    4               Firefox/63.0         delete@id=364&keys[id]=298
                                                                                                                                                      Mozilla/5.0          /my-jtech/cc-
                                                                                                                                                      (Windows NT 10.0; view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                             Win64; x64; rv:63.0) nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related malpractice","table":"payments"," Healthcare                                             10/26/2018, 72.199.127.22   Gecko/20100101       fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        keyData":{"case_id":"298"}}       Malpractice       200 Payments        366   0    70680 06:13 pm    4               Firefox/63.0         delete@id=364&keys[id]=298
                                                                                                                                                      Mozilla/5.0          /my-jtech/cc-
                                 {"database":"healthcare-                                                                                             (Windows NT 10.0; view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"medical_pro                                                                                    Win64; x64; rv:63.0) nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related fessionals_to_cases_map","keyDat Healthcare             Medical                          10/26/2018, 72.199.127.22   Gecko/20100101       fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        a":{"case_id":"298"}}             Malpractice       200 Professionals   365   0    70679 06:13 pm    4               Firefox/63.0         delete@id=364&keys[id]=298
                                                                                                                                                      Mozilla/5.0          /my-jtech/cc-
                                                                                                                                                      (Windows NT 10.0; view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                             Win64; x64; rv:63.0) nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related malpractice","table":"notes","key Healthcare                                             10/26/2018, 72.199.127.22   Gecko/20100101       fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        Data":{"case_id":"298"}}          Malpractice       200 Case Notes      452   0    70678 06:13 pm    4               Firefox/63.0         delete@id=364&keys[id]=298
                  Case 2:19-cv-00048-NDF Document 115-4 Filed 08/28/20 Page 3 of 11



                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                  (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                {"database":"healthcare-                                                                                          Win64; x64; rv:63.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li                    malpractice","table":"cases","keyD Healthcare                                         10/26/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Delete Record ata":{"id":"299"}}                 Malpractice    200 Cases           364   0   70677 06:13 pm    4               Firefox/63.0           delete@id=364&keys[id]=299
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                 {"database":"healthcare-                                                                                         (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"attorneys_to                                                                               Win64; x64; rv:63.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related _cases_map","keyData":{"case_id" Healthcare          Referred                        10/26/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        :"299"}}                           Malpractice   200 Attorneys       367   0   70676 06:13 pm    4               Firefox/63.0           delete@id=364&keys[id]=299
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                  (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                         Win64; x64; rv:63.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related malpractice","table":"payments"," Healthcare                                         10/26/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        keyData":{"case_id":"299"}}       Malpractice    200 Payments        366   0   70675 06:13 pm    4               Firefox/63.0           delete@id=364&keys[id]=299
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                 {"database":"healthcare-                                                                                         (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"medical_pro                                                                                Win64; x64; rv:63.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related fessionals_to_cases_map","keyDat Healthcare          Medical                         10/26/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        a":{"case_id":"299"}}             Malpractice    200 Professionals   365   0   70674 06:13 pm    4               Firefox/63.0           delete@id=364&keys[id]=299
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                  (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                         Win64; x64; rv:63.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related malpractice","table":"notes","key Healthcare                                         10/26/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        Data":{"case_id":"299"}}          Malpractice    200 Case Notes      452   0   70673 06:13 pm    4               Firefox/63.0           delete@id=364&keys[id]=299
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                  (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                {"database":"healthcare-                                                                                          Win64; x64; rv:63.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li                    malpractice","table":"cases","keyD Healthcare                                         10/26/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Delete Record ata":{"id":"301"}}                 Malpractice    200 Cases           364   0   70672 06:13 pm    4               Firefox/63.0           delete@id=364&keys[id]=301
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                 {"database":"healthcare-                                                                                         (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"attorneys_to                                                                               Win64; x64; rv:63.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related _cases_map","keyData":{"case_id" Healthcare          Referred                        10/26/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        :"301"}}                           Malpractice   200 Attorneys       367   0   70671 06:13 pm    4               Firefox/63.0           delete@id=364&keys[id]=301
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                  (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                         Win64; x64; rv:63.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related malpractice","table":"payments"," Healthcare                                         10/26/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        keyData":{"case_id":"301"}}       Malpractice    200 Payments        366   0   70670 06:13 pm    4               Firefox/63.0           delete@id=364&keys[id]=301
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                 {"database":"healthcare-                                                                                         (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"medical_pro                                                                                Win64; x64; rv:63.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related fessionals_to_cases_map","keyDat Healthcare          Medical                         10/26/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        a":{"case_id":"301"}}             Malpractice    200 Professionals   365   0   70669 06:13 pm    4               Firefox/63.0           delete@id=364&keys[id]=301
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                  (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                         Win64; x64; rv:63.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related malpractice","table":"notes","key Healthcare                                         10/26/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        Data":{"case_id":"301"}}          Malpractice    200 Case Notes      452   0   70668 06:13 pm    4               Firefox/63.0           delete@id=364&keys[id]=301
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                  (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                {"database":"healthcare-                                                                                          Win64; x64; rv:63.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li                    malpractice","table":"cases","keyD Healthcare                                         10/26/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Delete Record ata":{"id":"304"}}                 Malpractice    200 Cases           364   0   70667 06:13 pm    4               Firefox/63.0           delete@id=364&keys[id]=304
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                 {"database":"healthcare-                                                                                         (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"attorneys_to                                                                               Win64; x64; rv:63.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related _cases_map","keyData":{"case_id" Healthcare          Referred                        10/26/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        :"304"}}                           Malpractice   200 Attorneys       367   0   70666 06:13 pm    4               Firefox/63.0           delete@id=364&keys[id]=304
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                  (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                         Win64; x64; rv:63.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related malpractice","table":"payments"," Healthcare                                         10/26/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        keyData":{"case_id":"304"}}       Malpractice    200 Payments        366   0   70665 06:13 pm    4               Firefox/63.0           delete@id=364&keys[id]=304
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                 {"database":"healthcare-                                                                                         (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"medical_pro                                                                                Win64; x64; rv:63.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related fessionals_to_cases_map","keyDat Healthcare          Medical                         10/26/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        a":{"case_id":"304"}}             Malpractice    200 Professionals   365   0   70664 06:13 pm    4               Firefox/63.0           delete@id=364&keys[id]=304
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                  (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                         Win64; x64; rv:63.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related malpractice","table":"notes","key Healthcare                                         10/26/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        Data":{"case_id":"304"}}          Malpractice    200 Case Notes      452   0   70663 06:13 pm    4               Firefox/63.0           delete@id=364&keys[id]=304
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                  (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                {"database":"healthcare-                                                                                          Win64; x64; rv:63.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li                    malpractice","table":"cases","keyD Healthcare                                         10/26/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Delete Record ata":{"id":"305"}}                 Malpractice    200 Cases           364   0   70662 06:13 pm    4               Firefox/63.0           delete@id=364&keys[id]=305
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                 {"database":"healthcare-                                                                                         (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"attorneys_to                                                                               Win64; x64; rv:63.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related _cases_map","keyData":{"case_id" Healthcare          Referred                        10/26/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        :"305"}}                           Malpractice   200 Attorneys       367   0   70661 06:13 pm    4               Firefox/63.0           delete@id=364&keys[id]=305
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                  (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                         Win64; x64; rv:63.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related malpractice","table":"payments"," Healthcare                                         10/26/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        keyData":{"case_id":"305"}}       Malpractice    200 Payments        366   0   70660 06:13 pm    4               Firefox/63.0           delete@id=364&keys[id]=305
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                 {"database":"healthcare-                                                                                         (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"medical_pro                                                                                Win64; x64; rv:63.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related fessionals_to_cases_map","keyDat Healthcare          Medical                         10/26/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        a":{"case_id":"305"}}             Malpractice    200 Professionals   365   0   70659 06:13 pm    4               Firefox/63.0           delete@id=364&keys[id]=305
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                  (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                         Win64; x64; rv:63.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related malpractice","table":"notes","key Healthcare                                         10/26/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        Data":{"case_id":"305"}}          Malpractice    200 Case Notes      452   0   70658 06:13 pm    4               Firefox/63.0           delete@id=364&keys[id]=305
                  Case 2:19-cv-00048-NDF Document 115-4 Filed 08/28/20 Page 4 of 11



                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                  (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                {"database":"healthcare-                                                                                          Win64; x64; rv:63.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li                    malpractice","table":"cases","keyD Healthcare                                         10/26/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Delete Record ata":{"id":"309"}}                 Malpractice    200 Cases           364   0   70657 06:13 pm    4               Firefox/63.0           delete@id=364&keys[id]=309
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                 {"database":"healthcare-                                                                                         (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"attorneys_to                                                                               Win64; x64; rv:63.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related _cases_map","keyData":{"case_id" Healthcare          Referred                        10/26/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        :"309"}}                           Malpractice   200 Attorneys       367   0   70656 06:13 pm    4               Firefox/63.0           delete@id=364&keys[id]=309
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                  (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                         Win64; x64; rv:63.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related malpractice","table":"payments"," Healthcare                                         10/26/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        keyData":{"case_id":"309"}}       Malpractice    200 Payments        366   0   70655 06:13 pm    4               Firefox/63.0           delete@id=364&keys[id]=309
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                 {"database":"healthcare-                                                                                         (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"medical_pro                                                                                Win64; x64; rv:63.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related fessionals_to_cases_map","keyDat Healthcare          Medical                         10/26/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        a":{"case_id":"309"}}             Malpractice    200 Professionals   365   0   70654 06:13 pm    4               Firefox/63.0           delete@id=364&keys[id]=309
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                  (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                         Win64; x64; rv:63.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related malpractice","table":"notes","key Healthcare                                         10/26/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        Data":{"case_id":"309"}}          Malpractice    200 Case Notes      452   0   70653 06:13 pm    4               Firefox/63.0           delete@id=364&keys[id]=309
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                  (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                {"database":"healthcare-                                                                                          Win64; x64; rv:63.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li                    malpractice","table":"cases","keyD Healthcare                                         10/26/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Delete Record ata":{"id":"315"}}                 Malpractice    200 Cases           364   0   70652 06:13 pm    4               Firefox/63.0           delete@id=364&keys[id]=315
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                 {"database":"healthcare-                                                                                         (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"attorneys_to                                                                               Win64; x64; rv:63.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related _cases_map","keyData":{"case_id" Healthcare          Referred                        10/26/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        :"315"}}                           Malpractice   200 Attorneys       367   0   70651 06:13 pm    4               Firefox/63.0           delete@id=364&keys[id]=315
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                  (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                         Win64; x64; rv:63.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related malpractice","table":"payments"," Healthcare                                         10/26/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        keyData":{"case_id":"315"}}       Malpractice    200 Payments        366   0   70650 06:13 pm    4               Firefox/63.0           delete@id=364&keys[id]=315
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                 {"database":"healthcare-                                                                                         (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"medical_pro                                                                                Win64; x64; rv:63.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related fessionals_to_cases_map","keyDat Healthcare          Medical                         10/26/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        a":{"case_id":"315"}}             Malpractice    200 Professionals   365   0   70649 06:13 pm    4               Firefox/63.0           delete@id=364&keys[id]=315
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                  (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                         Win64; x64; rv:63.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related malpractice","table":"notes","key Healthcare                                         10/26/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        Data":{"case_id":"315"}}          Malpractice    200 Case Notes      452   0   70648 06:13 pm    4               Firefox/63.0           delete@id=364&keys[id]=315
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                  (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                {"database":"healthcare-                                                                                          Win64; x64; rv:63.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li                    malpractice","table":"cases","keyD Healthcare                                         10/26/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Delete Record ata":{"id":"316"}}                 Malpractice    200 Cases           364   0   70647 06:13 pm    4               Firefox/63.0           delete@id=364&keys[id]=316
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                 {"database":"healthcare-                                                                                         (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"attorneys_to                                                                               Win64; x64; rv:63.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related _cases_map","keyData":{"case_id" Healthcare          Referred                        10/26/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        :"316"}}                           Malpractice   200 Attorneys       367   0   70646 06:13 pm    4               Firefox/63.0           delete@id=364&keys[id]=316
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                  (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                         Win64; x64; rv:63.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related malpractice","table":"payments"," Healthcare                                         10/26/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        keyData":{"case_id":"316"}}       Malpractice    200 Payments        366   0   70645 06:13 pm    4               Firefox/63.0           delete@id=364&keys[id]=316
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                 {"database":"healthcare-                                                                                         (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"medical_pro                                                                                Win64; x64; rv:63.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related fessionals_to_cases_map","keyDat Healthcare          Medical                         10/26/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        a":{"case_id":"316"}}             Malpractice    200 Professionals   365   0   70644 06:13 pm    4               Firefox/63.0           delete@id=364&keys[id]=316
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                  (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                         Win64; x64; rv:63.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related malpractice","table":"notes","key Healthcare                                         10/26/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        Data":{"case_id":"316"}}          Malpractice    200 Case Notes      452   0   70643 06:13 pm    4               Firefox/63.0           delete@id=364&keys[id]=316
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                  (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                {"database":"healthcare-                                                                                          Win64; x64; rv:63.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li                    malpractice","table":"cases","keyD Healthcare                                         10/26/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Delete Record ata":{"id":"317"}}                 Malpractice    200 Cases           364   0   70642 06:12 pm    4               Firefox/63.0           delete@id=364&keys[id]=317
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                 {"database":"healthcare-                                                                                         (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"attorneys_to                                                                               Win64; x64; rv:63.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related _cases_map","keyData":{"case_id" Healthcare          Referred                        10/26/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        :"317"}}                           Malpractice   200 Attorneys       367   0   70641 06:12 pm    4               Firefox/63.0           delete@id=364&keys[id]=317
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                  (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                         Win64; x64; rv:63.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related malpractice","table":"payments"," Healthcare                                         10/26/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        keyData":{"case_id":"317"}}       Malpractice    200 Payments        366   0   70640 06:12 pm    4               Firefox/63.0           delete@id=364&keys[id]=317
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                 {"database":"healthcare-                                                                                         (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"medical_pro                                                                                Win64; x64; rv:63.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related fessionals_to_cases_map","keyDat Healthcare          Medical                         10/26/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        a":{"case_id":"317"}}             Malpractice    200 Professionals   365   0   70639 06:12 pm    4               Firefox/63.0           delete@id=364&keys[id]=317
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                  (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                         Win64; x64; rv:63.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related malpractice","table":"notes","key Healthcare                                         10/26/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        Data":{"case_id":"317"}}          Malpractice    200 Case Notes      452   0   70638 06:12 pm    4               Firefox/63.0           delete@id=364&keys[id]=317
                  Case 2:19-cv-00048-NDF Document 115-4 Filed 08/28/20 Page 5 of 11



                                                                                                                                                  Mozilla/5.0
                                                                                                                                                  (Windows NT 10.0;
                                                                                                                                                  Win64; x64; rv:63.0)
omnineuro@li                                                                                                          10/26/2018, 72.199.127.22   Gecko/20100101
ve.com         55 Logged In                                                         0                   0   0   70637 06:12 pm    4               Firefox/63.0           /my-jtech/login-form
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                  (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                {"database":"healthcare-                                                                                          Win64; x64; rv:62.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li                    malpractice","table":"cases","keyD Healthcare                                         10/20/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Delete Record ata":{"id":"342"}}                 Malpractice    200 Cases           364   0   65211 04:42 pm    4               Firefox/62.0           delete@id=364&keys[id]=342
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                 {"database":"healthcare-                                                                                         (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"attorneys_to                                                                               Win64; x64; rv:62.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related _cases_map","keyData":{"case_id" Healthcare          Referred                        10/20/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        :"342"}}                           Malpractice   200 Attorneys       367   0   65210 04:42 pm    4               Firefox/62.0           delete@id=364&keys[id]=342
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                  (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                         Win64; x64; rv:62.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related malpractice","table":"payments"," Healthcare                                         10/20/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        keyData":{"case_id":"342"}}       Malpractice    200 Payments        366   0   65209 04:42 pm    4               Firefox/62.0           delete@id=364&keys[id]=342
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                 {"database":"healthcare-                                                                                         (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"medical_pro                                                                                Win64; x64; rv:62.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related fessionals_to_cases_map","keyDat Healthcare          Medical                         10/20/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        a":{"case_id":"342"}}             Malpractice    200 Professionals   365   0   65208 04:42 pm    4               Firefox/62.0           delete@id=364&keys[id]=342
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                  (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                         Win64; x64; rv:62.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related malpractice","table":"notes","key Healthcare                                         10/20/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        Data":{"case_id":"342"}}          Malpractice    200 Case Notes      452   0   65207 04:42 pm    4               Firefox/62.0           delete@id=364&keys[id]=342
                                                                                                                                                  Mozilla/5.0
                                                                                                                                                  (Windows NT 10.0;
                                                                                                                                                  Win64; x64; rv:62.0)
omnineuro@li                                                                                                          10/20/2018, 72.199.127.22   Gecko/20100101
ve.com         55 Logged In                                                         0                   0   0   65206 04:40 pm    4               Firefox/62.0           /my-jtech/login-form
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                  (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                {"database":"healthcare-                                                                                          Win64; x64; rv:62.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li                    malpractice","table":"cases","keyD Healthcare                                         10/17/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Delete Record ata":{"id":"341"}}                 Malpractice    200 Cases           364   0   61667 10:41 am    4               Firefox/62.0           delete@id=364&keys[id]=341
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                 {"database":"healthcare-                                                                                         (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"attorneys_to                                                                               Win64; x64; rv:62.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related _cases_map","keyData":{"case_id" Healthcare          Referred                        10/17/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        :"341"}}                           Malpractice   200 Attorneys       367   0   61666 10:41 am    4               Firefox/62.0           delete@id=364&keys[id]=341
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                  (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                         Win64; x64; rv:62.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related malpractice","table":"payments"," Healthcare                                         10/17/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        keyData":{"case_id":"341"}}       Malpractice    200 Payments        366   0   61665 10:41 am    4               Firefox/62.0           delete@id=364&keys[id]=341
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                 {"database":"healthcare-                                                                                         (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"medical_pro                                                                                Win64; x64; rv:62.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related fessionals_to_cases_map","keyDat Healthcare          Medical                         10/17/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        a":{"case_id":"341"}}             Malpractice    200 Professionals   365   0   61664 10:41 am    4               Firefox/62.0           delete@id=364&keys[id]=341
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                  (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                         Win64; x64; rv:62.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related malpractice","table":"notes","key Healthcare                                         10/17/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        Data":{"case_id":"341"}}          Malpractice    200 Case Notes      452   0   61663 10:41 am    4               Firefox/62.0           delete@id=364&keys[id]=341
                                                                                                                                                  Mozilla/5.0
                                                                                                                                                  (Windows NT 10.0;
                                                                                                                                                  Win64; x64; rv:62.0)
omnineuro@li                                                                                                          10/17/2018, 72.199.127.22   Gecko/20100101
ve.com         55 Logged In                                                         0                   0   0   61662 10:40 am    4               Firefox/62.0           /my-jtech/login-form
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                  (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                {"database":"healthcare-                                                                                          Win64; x64; rv:62.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li                    malpractice","table":"cases","keyD Healthcare                                         10/16/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Delete Record ata":{"id":"318"}}                 Malpractice    200 Cases           364   0   58991 01:07 pm    4               Firefox/62.0           delete@id=364&keys[id]=318
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                 {"database":"healthcare-                                                                                         (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"attorneys_to                                                                               Win64; x64; rv:62.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related _cases_map","keyData":{"case_id" Healthcare          Referred                        10/16/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        :"318"}}                           Malpractice   200 Attorneys       367   0   58990 01:07 pm    4               Firefox/62.0           delete@id=364&keys[id]=318
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                  (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                         Win64; x64; rv:62.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related malpractice","table":"payments"," Healthcare                                         10/16/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        keyData":{"case_id":"318"}}       Malpractice    200 Payments        366   0   58989 01:07 pm    4               Firefox/62.0           delete@id=364&keys[id]=318
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                 {"database":"healthcare-                                                                                         (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"medical_pro                                                                                Win64; x64; rv:62.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related fessionals_to_cases_map","keyDat Healthcare          Medical                         10/16/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        a":{"case_id":"318"}}             Malpractice    200 Professionals   365   0   58988 01:07 pm    4               Firefox/62.0           delete@id=364&keys[id]=318
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                  (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                         Win64; x64; rv:62.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related malpractice","table":"notes","key Healthcare                                         10/16/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        Data":{"case_id":"318"}}          Malpractice    200 Case Notes      452   0   58987 01:07 pm    4               Firefox/62.0           delete@id=364&keys[id]=318
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                  (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                {"database":"healthcare-                                                                                          Win64; x64; rv:62.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li                    malpractice","table":"cases","keyD Healthcare                                         10/16/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Delete Record ata":{"id":"320"}}                 Malpractice    200 Cases           364   0   58986 01:07 pm    4               Firefox/62.0           delete@id=364&keys[id]=320
                                                                                                                                                  Mozilla/5.0            /my-jtech/cc-
                                 {"database":"healthcare-                                                                                         (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"attorneys_to                                                                               Win64; x64; rv:62.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related _cases_map","keyData":{"case_id" Healthcare          Referred                        10/16/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        :"320"}}                           Malpractice   200 Attorneys       367   0   58985 01:07 pm    4               Firefox/62.0           delete@id=364&keys[id]=320
                  Case 2:19-cv-00048-NDF Document 115-4 Filed 08/28/20 Page 6 of 11



                                                                                                                                                   Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                   (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                          Win64; x64; rv:62.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related malpractice","table":"payments"," Healthcare                                          10/16/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        keyData":{"case_id":"320"}}       Malpractice     200 Payments        366   0   58984 01:07 pm    4               Firefox/62.0           delete@id=364&keys[id]=320
                                                                                                                                                   Mozilla/5.0            /my-jtech/cc-
                                 {"database":"healthcare-                                                                                          (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"medical_pro                                                                                 Win64; x64; rv:62.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related fessionals_to_cases_map","keyDat Healthcare           Medical                         10/16/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        a":{"case_id":"320"}}             Malpractice     200 Professionals   365   0   58983 01:07 pm    4               Firefox/62.0           delete@id=364&keys[id]=320
                                                                                                                                                   Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                   (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                          Win64; x64; rv:62.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related malpractice","table":"notes","key Healthcare                                          10/16/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        Data":{"case_id":"320"}}          Malpractice     200 Case Notes      452   0   58982 01:07 pm    4               Firefox/62.0           delete@id=364&keys[id]=320
                                                                                                                                                   Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                   (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                {"database":"healthcare-                                                                                           Win64; x64; rv:62.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li                    malpractice","table":"cases","keyD Healthcare                                          10/16/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Delete Record ata":{"id":"339"}}                 Malpractice     200 Cases           364   0   58981 01:07 pm    4               Firefox/62.0           delete@id=364&keys[id]=339
                                                                                                                                                   Mozilla/5.0            /my-jtech/cc-
                                 {"database":"healthcare-                                                                                          (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"attorneys_to                                                                                Win64; x64; rv:62.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related _cases_map","keyData":{"case_id" Healthcare           Referred                        10/16/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        :"339"}}                           Malpractice    200 Attorneys       367   0   58980 01:07 pm    4               Firefox/62.0           delete@id=364&keys[id]=339
                                                                                                                                                   Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                   (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                          Win64; x64; rv:62.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related malpractice","table":"payments"," Healthcare                                          10/16/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        keyData":{"case_id":"339"}}       Malpractice     200 Payments        366   0   58979 01:07 pm    4               Firefox/62.0           delete@id=364&keys[id]=339
                                                                                                                                                   Mozilla/5.0            /my-jtech/cc-
                                 {"database":"healthcare-                                                                                          (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"medical_pro                                                                                 Win64; x64; rv:62.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related fessionals_to_cases_map","keyDat Healthcare           Medical                         10/16/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        a":{"case_id":"339"}}             Malpractice     200 Professionals   365   0   58978 01:07 pm    4               Firefox/62.0           delete@id=364&keys[id]=339
                                                                                                                                                   Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                   (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                          Win64; x64; rv:62.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related malpractice","table":"notes","key Healthcare                                          10/16/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        Data":{"case_id":"339"}}          Malpractice     200 Case Notes      452   0   58977 01:07 pm    4               Firefox/62.0           delete@id=364&keys[id]=339
                                                                                                                                                   Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                   (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                {"database":"healthcare-                                                                                           Win64; x64; rv:62.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li                    malpractice","table":"cases","keyD Healthcare                                          10/16/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Delete Record ata":{"id":"340"}}                 Malpractice     200 Cases           364   0   58976 01:07 pm    4               Firefox/62.0           delete@id=364&keys[id]=340
                                                                                                                                                   Mozilla/5.0            /my-jtech/cc-
                                 {"database":"healthcare-                                                                                          (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"attorneys_to                                                                                Win64; x64; rv:62.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related _cases_map","keyData":{"case_id" Healthcare           Referred                        10/16/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        :"340"}}                           Malpractice    200 Attorneys       367   0   58975 01:07 pm    4               Firefox/62.0           delete@id=364&keys[id]=340
                                                                                                                                                   Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                   (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                          Win64; x64; rv:62.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related malpractice","table":"payments"," Healthcare                                          10/16/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        keyData":{"case_id":"340"}}       Malpractice     200 Payments        366   0   58974 01:07 pm    4               Firefox/62.0           delete@id=364&keys[id]=340
                                                                                                                                                   Mozilla/5.0            /my-jtech/cc-
                                 {"database":"healthcare-                                                                                          (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"medical_pro                                                                                 Win64; x64; rv:62.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related fessionals_to_cases_map","keyDat Healthcare           Medical                         10/16/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        a":{"case_id":"340"}}             Malpractice     200 Professionals   365   0   58973 01:07 pm    4               Firefox/62.0           delete@id=364&keys[id]=340
                                                                                                                                                   Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                   (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                          Win64; x64; rv:62.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related malpractice","table":"notes","key Healthcare                                          10/16/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        Data":{"case_id":"340"}}          Malpractice     200 Case Notes      452   0   58972 01:07 pm    4               Firefox/62.0           delete@id=364&keys[id]=340
                                                                                                                                                   Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                   (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                {"database":"healthcare-                                                                                           Win64; x64; rv:62.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li                    malpractice","table":"cases","keyD Healthcare                                          10/16/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Delete Record ata":{"id":"322"}}                 Malpractice     200 Cases           364   0   58971 01:06 pm    4               Firefox/62.0           delete@id=364&keys[id]=322
                                                                                                                                                   Mozilla/5.0            /my-jtech/cc-
                                 {"database":"healthcare-                                                                                          (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"attorneys_to                                                                                Win64; x64; rv:62.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related _cases_map","keyData":{"case_id" Healthcare           Referred                        10/16/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        :"322"}}                           Malpractice    200 Attorneys       367   0   58970 01:06 pm    4               Firefox/62.0           delete@id=364&keys[id]=322
                                                                                                                                                   Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                   (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                          Win64; x64; rv:62.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related malpractice","table":"payments"," Healthcare                                          10/16/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        keyData":{"case_id":"322"}}       Malpractice     200 Payments        366   0   58969 01:06 pm    4               Firefox/62.0           delete@id=364&keys[id]=322
                                                                                                                                                   Mozilla/5.0            /my-jtech/cc-
                                 {"database":"healthcare-                                                                                          (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"medical_pro                                                                                 Win64; x64; rv:62.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related fessionals_to_cases_map","keyDat Healthcare           Medical                         10/16/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        a":{"case_id":"322"}}             Malpractice     200 Professionals   365   0   58968 01:06 pm    4               Firefox/62.0           delete@id=364&keys[id]=322
                                                                                                                                                   Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                   (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                          Win64; x64; rv:62.0)   nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related malpractice","table":"notes","key Healthcare                                          10/16/2018, 72.199.127.22   Gecko/20100101         fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        Data":{"case_id":"322"}}          Malpractice     200 Case Notes      452   0   58967 01:06 pm    4               Firefox/62.0           delete@id=364&keys[id]=322
                                                                                                                                                   Mozilla/5.0
                                                                                                                                                   (Windows NT 10.0;
                                                                                                                                                   Win64; x64; rv:62.0)
omnineuro@li                                                                                                           10/16/2018, 72.199.127.22   Gecko/20100101
ve.com         55 Logged In                                                          0                   0   0   58966 01:06 pm    4               Firefox/62.0       /my-jtech/login-form
                                 {"database":"healthcare-                                                                                                             /my-jtech/cc-view@id=442/cc-
                                 malpractice","table":"landing_pag                                                                               Mozilla/5.0          view@id=442&keys[url_key]=set-
                                 es","return_keys":{"url_key":"set-                                                                              (Windows NT 10.0; the-record-straight/cc-view-table-
                                 the-record-                                                                                                     Win64; x64; rv:62.0) detail-
omnineuro@li                     straight"},"keys":{"url_key":"set- Healthcare                                         10/14/2018, 72.199.127.22 Gecko/20100101       form@id=442&keys[url_key]=set-
ve.com         55 Edit Record    the-record-straight"},"dkeys":null} Malpractice   200 Landing Pages   442   0   57894 06:46 pm    4             Firefox/62.0         the-record-straight
                   Case 2:19-cv-00048-NDF Document 115-4 Filed 08/28/20 Page 7 of 11



                                 {"database":"healthcare-                                                                                                                   /my-jtech/cc-view@id=442/cc-
                                 malpractice","table":"landing_pag                                                                                 Mozilla/5.0              view@id=442&keys[url_key]=set-
                                 es","return_keys":{"url_key":"set-                                                                                (Windows NT 10.0;        the-record-straight/cc-view-table-
                                 the-record-                                                                                                       Win64; x64; rv:62.0)     detail-
omnineuro@li                     straight"},"keys":{"url_key":"set- Healthcare                                           10/14/2018, 72.199.127.22 Gecko/20100101           form@id=442&keys[url_key]=set-
ve.com         55 Edit Record    the-record-straight"},"dkeys":null} Malpractice     200 Landing Pages   442   0   57893 06:37 pm    4             Firefox/62.0             the-record-straight
                                                                                                                                                   Mozilla/5.0
                                                                                                                                                   (Windows NT 10.0;
                                                                                                                                                   Win64; x64; rv:62.0)
omnineuro@li                                                                                                             10/14/2018, 72.199.127.22 Gecko/20100101
ve.com         55 Logged In                                                            0                   0   0   57892 06:27 pm    4             Firefox/62.0             /my-jtech/login-form
                                 {"database":"healthcare-                                                                                                                   /my-jtech/cc-view@id=442/cc-
                                 malpractice","table":"landing_pag                                                                                 Mozilla/5.0              view@id=442&keys[url_key]=set-
                                 es","return_keys":{"url_key":"set-                                                                                (Windows NT 10.0;        the-record-straight/cc-view-table-
                                 the-record-                                                                                                       Win64; x64; rv:62.0)     detail-
omnineuro@li                     straight"},"keys":{"url_key":"set- Healthcare                                           10/13/2018, 72.199.127.22 Gecko/20100101           form@id=442&keys[url_key]=set-
ve.com         55 Edit Record    the-record-straight"},"dkeys":null} Malpractice     200 Landing Pages   442   0   57864 05:40 pm    4             Firefox/62.0             the-record-straight
                                                                                                                                                   Mozilla/5.0
                                                                                                                                                   (Windows NT 10.0;
                                                                                                                                                   Win64; x64; rv:62.0)
omnineuro@li                                                                                                             10/13/2018, 72.199.127.22 Gecko/20100101
ve.com         55 Logged In                                                            0                   0   0   57863 04:34 pm    4             Firefox/62.0         /my-jtech/login-form
                                 {"database":"healthcare-                                                                                                               /my-jtech/cc-view@id=442/cc-
                                 malpractice","table":"landing_pag                                                                                 Mozilla/5.0          view@id=442&keys[url_key]=set-
                                 es","return_keys":{"url_key":"set-                                                                                (Windows NT 10.0;    the-record-straight/cc-view-table-
                                 the-record-                                                                                                       Win64; x64; rv:62.0) detail-
omnineuro@li                     straight"},"keys":{"url_key":"set-    Healthcare                                        10/13/2018, 72.199.127.22 Gecko/20100101       form@id=442&keys[url_key]=set-
ve.com         55 Edit Record    the-record-straight"},"dkeys":null}   Malpractice   200 Landing Pages   442   0   57861 01:25 pm    4             Firefox/62.0         the-record-straight
                                 {"database":"healthcare-                                                                                                               /my-jtech/cc-view@id=442/cc-
                                 malpractice","table":"landing_pag                                                                                 Mozilla/5.0          view@id=442&keys[url_key]=set-
                                 es","return_keys":{"url_key":"set-                                                                                (Windows NT 10.0; the-record-straight/cc-view-table-
                                 the-record-                                                                                                       Win64; x64; rv:62.0) detail-
omnineuro@li                     straight"},"keys":{"url_key":"set-    Healthcare                                        10/13/2018, 72.199.127.22 Gecko/20100101       form@id=442&keys[url_key]=set-
ve.com         55 Edit Record    the-record-straight"},"dkeys":null}   Malpractice   200 Landing Pages   442   0   57860 01:20 pm    4             Firefox/62.0         the-record-straight
                                 {"database":"healthcare-                                                                                                               /my-jtech/cc-view@id=442/cc-
                                 malpractice","table":"landing_pag                                                                                 Mozilla/5.0          view@id=442&keys[url_key]=set-
                                 es","return_keys":{"url_key":"set-                                                                                (Windows NT 10.0; the-record-straight/cc-view-table-
                                 the-record-                                                                                                       Win64; x64; rv:62.0) detail-
omnineuro@li                     straight"},"keys":{"url_key":"set-    Healthcare                                        10/13/2018, 72.199.127.22 Gecko/20100101       form@id=442&keys[url_key]=set-
ve.com         55 Edit Record    the-record-straight"},"dkeys":null}   Malpractice   200 Landing Pages   442   0   57859 01:18 pm    4             Firefox/62.0         the-record-straight
                                 {"database":"healthcare-
                                 malpractice","table":"landing_pag                                                                                   Mozilla/5.0            /my-jtech/cc-view@id=442/cc-
                                 es","return_keys":{"url_key":"set-                                                                                  (Windows NT 10.0;      view@id=442&keys[jtk]=5bc240
                                 the-record-                                                                                                         Win64; x64; rv:62.0)   167cd93/cc-view-table-detail-
omnineuro@li                     straight"},"keys":{"jtk":"5bc240167   Healthcare                                        10/13/2018, 72.199.127.22   Gecko/20100101         form@id=442&keys[jtk]=5bc240
ve.com         55 New Record     cd93"},"dkeys":null}                  Malpractice   200 Landing Pages   442   0   57858 01:12 pm    4               Firefox/62.0           167cd93
                                 {"database":"healthcare-                                                                                            Mozilla/5.0            /my-jtech/cc-view@id=442/cc-
                                 malpractice","table":"landing_pag                                                                                   (Windows NT 10.0;      view@id=442&keys[url_key]=De
                                 es","return_keys":{"url_key":"Dea                                                                                   Win64; x64; rv:62.0)   adMonaco/cc-view-table-detail-
omnineuro@li                     dMonaco"},"keys":{"url_key":"Dea      Healthcare                                        10/13/2018, 72.199.127.22   Gecko/20100101         form@id=442&keys[url_key]=De
ve.com         55 Edit Record    dMonaco"},"dkeys":null}               Malpractice   200 Landing Pages   442   0   57857 12:45 pm    4               Firefox/62.0           adMonaco
                                                                                                                                                     Mozilla/5.0
                                                                                                                                                     (Windows NT 10.0;
                                                                                                                                                     Win64; x64; rv:62.0)
omnineuro@li                                                                                                             10/13/2018, 72.199.127.22   Gecko/20100101
ve.com         55 Logged In                                                            0                   0   0   57856 12:33 pm    4               Firefox/62.0           /my-jtech/login-form
                                 {"database":"healthcare-                                                                                            Mozilla/5.0            /my-jtech/cc-view@id=442/cc-
                                 malpractice","table":"landing_pag                                                                                   (Windows NT 10.0;      view@id=442&keys[url_key]=De
                                 es","return_keys":{"url_key":"Dea                                                                                   Win64; x64; rv:62.0)   adMonaco/cc-view-table-detail-
omnineuro@li                     dMonaco"},"keys":{"url_key":"Dea Healthcare                                             10/09/2018, 72.199.127.22   Gecko/20100101         form@id=442&keys[url_key]=De
ve.com         55 Edit Record    dMonaco"},"dkeys":null}           Malpractice       200 Landing Pages   442   0   54718 08:09 am    4               Firefox/62.0           adMonaco
                                                                                                                                                     Mozilla/5.0
                                                                                                                                                     (Windows NT 10.0;
                                                                                                                                                     Win64; x64; rv:62.0)
omnineuro@li                                                                                                             10/09/2018, 72.199.127.22   Gecko/20100101
ve.com         55 Logged In                                                            0                   0   0   54716 08:06 am    4               Firefox/62.0           /my-jtech/login-form
                                 {"database":"healthcare-                                                                                            Mozilla/5.0            /my-jtech/cc-view@id=442/cc-
                                 malpractice","table":"landing_pag                                                                                   (Windows NT 10.0;      view@id=442&keys[url_key]=De
                                 es","return_keys":{"url_key":"Dea                                                                                   Win64; x64; rv:62.0)   adMonaco/cc-view-table-detail-
omnineuro@li                     dMonaco"},"keys":{"url_key":"Dea      Healthcare                                        10/03/2018, 72.199.127.22   Gecko/20100101         form@id=442&keys[url_key]=De
ve.com         55 Edit Record    dMonaco"},"dkeys":null}               Malpractice   200 Landing Pages   442   0   48346 03:17 pm    4               Firefox/62.0           adMonaco
                                 {"database":"healthcare-                                                                                            Mozilla/5.0            /my-jtech/cc-view@id=442/cc-
                                 malpractice","table":"landing_pag                                                                                   (Windows NT 10.0;      view@id=442&keys[url_key]=De
                                 es","return_keys":{"url_key":"Dea                                                                                   Win64; x64; rv:62.0)   adMonaco/cc-view-table-detail-
omnineuro@li                     dMonaco"},"keys":{"url_key":"Dea      Healthcare                                        10/03/2018, 72.199.127.22   Gecko/20100101         form@id=442&keys[url_key]=De
ve.com         55 Edit Record    dMonaco"},"dkeys":null}               Malpractice   200 Landing Pages   442   0   48334 02:19 pm    4               Firefox/62.0           adMonaco
                                 {"database":"healthcare-                                                                                            Mozilla/5.0            /my-jtech/cc-view@id=442/cc-
                                 malpractice","table":"landing_pag                                                                                   (Windows NT 10.0;      view@id=442&keys[url_key]=De
                                 es","return_keys":{"url_key":"Dea                                                                                   Win64; x64; rv:62.0)   adMonaco/cc-view-table-detail-
omnineuro@li                     dMonaco"},"keys":{"url_key":"Dea      Healthcare                                        10/03/2018, 72.199.127.22   Gecko/20100101         form@id=442&keys[url_key]=De
ve.com         55 Edit Record    dMonaco"},"dkeys":null}               Malpractice   200 Landing Pages   442   0   48332 02:08 pm    4               Firefox/62.0           adMonaco
                                                                                                                                                     Mozilla/5.0
                                {"database":"healthcare-                                                                                             (Windows NT 10.0;      /my-jtech/cc-view@id=442/cc-
                                malpractice","table":"landing_pag                                                                                    Win64; x64; rv:62.0)   view-table-list-
omnineuro@li                    es","keyData":{"url_key":"Morrell"     Healthcare                                        10/03/2018, 72.199.127.22   Gecko/20100101         delete@id=442&keys[url_key]=
ve.com         55 Delete Record }}                                     Malpractice   200 Landing Pages   442   0   48331 02:07 pm    4               Firefox/62.0           Morrell
                                {"database":"healthcare-                                                                                             Mozilla/5.0            /my-jtech/cc-view@id=442/cc-
                                malpractice","table":"landing_pag                                                                                    (Windows NT 10.0;      view@id=442&keys[url_key]=Mo
                                es","return_keys":{"url_key":"Mor                                                                                    Win64; x64; rv:62.0)   rrell/cc-view-table-detail-
omnineuro@li                    rell"},"keys":{"url_key":"Morrell"},   Healthcare                                        10/03/2018, 72.199.127.22   Gecko/20100101         form@id=442&keys[url_key]=M
ve.com         55 Edit Record   "dkeys":null}                          Malpractice   200 Landing Pages   442   0   48330 02:07 pm    4               Firefox/62.0           orrell
                                {"database":"healthcare-                                                                                             Mozilla/5.0            /my-jtech/cc-view@id=442/cc-
                                malpractice","table":"landing_pag                                                                                    (Windows NT 10.0;      view@id=442&keys[url_key]=De
                                es","return_keys":{"url_key":"Dea                                                                                    Win64; x64; rv:62.0)   adMonaco/cc-view-table-detail-
omnineuro@li                    dMonaco"},"keys":{"url_key":"Dea       Healthcare                                        10/03/2018, 72.199.127.22   Gecko/20100101         form@id=442&keys[url_key]=De
ve.com         55 Edit Record   dMonaco"},"dkeys":null}                Malpractice   200 Landing Pages   442   0   48320 01:53 pm    4               Firefox/62.0           adMonaco
                                {"database":"healthcare-                                                                                             Mozilla/5.0            /my-jtech/cc-view@id=442/cc-
                                malpractice","table":"landing_pag                                                                                    (Windows NT 10.0;      view@id=442&keys[url_key]=De
                                es","return_keys":{"url_key":"Dea                                                                                    Win64; x64; rv:62.0)   adMonaco/cc-view-table-detail-
omnineuro@li                    dMonaco"},"keys":{"url_key":"Dea       Healthcare                                        10/03/2018, 72.199.127.22   Gecko/20100101         form@id=442&keys[url_key]=De
ve.com         55 Edit Record   dMonaco"},"dkeys":null}                Malpractice   200 Landing Pages   442   0   48292 01:40 pm    4               Firefox/62.0           adMonaco
                  Case 2:19-cv-00048-NDF Document 115-4 Filed 08/28/20 Page 8 of 11



                                 {"database":"healthcare-                                                                                          Mozilla/5.0            /my-jtech/cc-view@id=442/cc-
                                 malpractice","table":"landing_pag                                                                                 (Windows NT 10.0;      view@id=442&keys[url_key]=De
                                 es","return_keys":{"url_key":"Dea                                                                                 Win64; x64; rv:62.0)   adMonaco/cc-view-table-detail-
omnineuro@li                     dMonaco"},"keys":{"url_key":"Dea    Healthcare                                        10/03/2018, 72.199.127.22   Gecko/20100101         form@id=442&keys[url_key]=De
ve.com         55 Edit Record    dMonaco"},"dkeys":null}             Malpractice   200 Landing Pages   442   0   48277 01:22 pm    4               Firefox/62.0           adMonaco
                                 {"database":"healthcare-                                                                                          Mozilla/5.0            /my-jtech/cc-view@id=442/cc-
                                 malpractice","table":"landing_pag                                                                                 (Windows NT 10.0;      view@id=442&keys[url_key]=De
                                 es","return_keys":{"url_key":"Dea                                                                                 Win64; x64; rv:62.0)   adMonaco/cc-view-table-detail-
omnineuro@li                     dMonaco"},"keys":{"url_key":"Dea    Healthcare                                        10/03/2018, 72.199.127.22   Gecko/20100101         form@id=442&keys[url_key]=De
ve.com         55 Edit Record    dMonaco"},"dkeys":null}             Malpractice   200 Landing Pages   442   0   47818 11:48 am    4               Firefox/62.0           adMonaco
                                 {"database":"healthcare-                                                                                          Mozilla/5.0            /my-jtech/cc-view@id=442/cc-
                                 malpractice","table":"landing_pag                                                                                 (Windows NT 10.0;      view@id=442&keys[url_key]=De
                                 es","return_keys":{"url_key":"Dea                                                                                 Win64; x64; rv:62.0)   adMonaco/cc-view-table-detail-
omnineuro@li                     dMonaco"},"keys":{"url_key":"Dea    Healthcare                                        10/03/2018, 72.199.127.22   Gecko/20100101         form@id=442&keys[url_key]=De
ve.com         55 Edit Record    dMonaco"},"dkeys":null}             Malpractice   200 Landing Pages   442   0   47535 11:19 am    4               Firefox/62.0           adMonaco
                                 {"database":"healthcare-                                                                                          Mozilla/5.0            /my-jtech/cc-view@id=442/cc-
                                 malpractice","table":"landing_pag                                                                                 (Windows NT 10.0;      view@id=442&keys[url_key]=De
                                 es","return_keys":{"url_key":"Dea                                                                                 Win64; x64; rv:62.0)   adMonaco/cc-view-table-detail-
omnineuro@li                     dMonaco"},"keys":{"url_key":"Dea    Healthcare                                        10/03/2018, 72.199.127.22   Gecko/20100101         form@id=442&keys[url_key]=De
ve.com         55 Edit Record    dMonaco"},"dkeys":null}             Malpractice   200 Landing Pages   442   0   47499 10:59 am    4               Firefox/62.0           adMonaco
                                                                                                                                                   Mozilla/5.0
                                                                                                                                                   (Windows NT 10.0;
                                                                                                                                                   Win64; x64; rv:62.0)
omnineuro@li                                                                                                           10/03/2018, 72.199.127.22   Gecko/20100101
ve.com         55 Logged In                                                          0                   0   0   47256 10:16 am    4               Firefox/62.0           /my-jtech/login-form
                                                                                                                                                   Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                   (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                {"database":"healthcare-                                                                                           Win64; x64; rv:62.0)   nNvIjoiODIzMSIsInNkIjoiZGVzYyJ
omnineuro@li                    malpractice","table":"cases","keyD Healthcare                                          09/27/2018, 72.199.127.22   Gecko/20100101         9fQ%3D%3D/cc-view-table-list-
ve.com         55 Delete Record ata":{"id":"323"}}                 Malpractice     200 Cases           364   0   36797 06:21 am    4               Firefox/62.0           delete@id=364&keys[id]=323
                                                                                                                                                   Mozilla/5.0            /my-jtech/cc-
                                 {"database":"healthcare-                                                                                          (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"attorneys_to                                                                                Win64; x64; rv:62.0)   nNvIjoiODIzMSIsInNkIjoiZGVzYyJ
omnineuro@li      Delete Related _cases_map","keyData":{"case_id" Healthcare           Referred                        09/27/2018, 72.199.127.22   Gecko/20100101         9fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        :"323"}}                           Malpractice    200 Attorneys       367   0   36796 06:21 am    4               Firefox/62.0           delete@id=364&keys[id]=323
                                                                                                                                                   Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                   (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                          Win64; x64; rv:62.0)   nNvIjoiODIzMSIsInNkIjoiZGVzYyJ
omnineuro@li      Delete Related malpractice","table":"payments"," Healthcare                                          09/27/2018, 72.199.127.22   Gecko/20100101         9fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        keyData":{"case_id":"323"}}       Malpractice     200 Payments        366   0   36795 06:21 am    4               Firefox/62.0           delete@id=364&keys[id]=323
                                                                                                                                                   Mozilla/5.0            /my-jtech/cc-
                                 {"database":"healthcare-                                                                                          (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"medical_pro                                                                                 Win64; x64; rv:62.0)   nNvIjoiODIzMSIsInNkIjoiZGVzYyJ
omnineuro@li      Delete Related fessionals_to_cases_map","keyDat Healthcare           Medical                         09/27/2018, 72.199.127.22   Gecko/20100101         9fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        a":{"case_id":"323"}}             Malpractice     200 Professionals   365   0   36794 06:21 am    4               Firefox/62.0           delete@id=364&keys[id]=323
                                                                                                                                                   Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                   (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                          Win64; x64; rv:62.0)   nNvIjoiODIzMSIsInNkIjoiZGVzYyJ
omnineuro@li      Delete Related malpractice","table":"notes","key Healthcare                                          09/27/2018, 72.199.127.22   Gecko/20100101         9fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        Data":{"case_id":"323"}}          Malpractice     200 Case Notes      452   0   36793 06:21 am    4               Firefox/62.0           delete@id=364&keys[id]=323
                                                                                                                                                   Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                   (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                {"database":"healthcare-                                                                                           Win64; x64; rv:62.0)   nNvIjoiODIzMSIsInNkIjoiZGVzYyJ
omnineuro@li                    malpractice","table":"cases","keyD Healthcare                                          09/27/2018, 72.199.127.22   Gecko/20100101         9fQ%3D%3D/cc-view-table-list-
ve.com         55 Delete Record ata":{"id":"326"}}                 Malpractice     200 Cases           364   0   36792 06:21 am    4               Firefox/62.0           delete@id=364&keys[id]=326
                                                                                                                                                   Mozilla/5.0            /my-jtech/cc-
                                 {"database":"healthcare-                                                                                          (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"attorneys_to                                                                                Win64; x64; rv:62.0)   nNvIjoiODIzMSIsInNkIjoiZGVzYyJ
omnineuro@li      Delete Related _cases_map","keyData":{"case_id" Healthcare           Referred                        09/27/2018, 72.199.127.22   Gecko/20100101         9fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        :"326"}}                           Malpractice    200 Attorneys       367   0   36791 06:21 am    4               Firefox/62.0           delete@id=364&keys[id]=326
                                                                                                                                                   Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                   (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                          Win64; x64; rv:62.0)   nNvIjoiODIzMSIsInNkIjoiZGVzYyJ
omnineuro@li      Delete Related malpractice","table":"payments"," Healthcare                                          09/27/2018, 72.199.127.22   Gecko/20100101         9fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        keyData":{"case_id":"326"}}       Malpractice     200 Payments        366   0   36790 06:21 am    4               Firefox/62.0           delete@id=364&keys[id]=326
                                                                                                                                                   Mozilla/5.0            /my-jtech/cc-
                                 {"database":"healthcare-                                                                                          (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"medical_pro                                                                                 Win64; x64; rv:62.0)   nNvIjoiODIzMSIsInNkIjoiZGVzYyJ
omnineuro@li      Delete Related fessionals_to_cases_map","keyDat Healthcare           Medical                         09/27/2018, 72.199.127.22   Gecko/20100101         9fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        a":{"case_id":"326"}}             Malpractice     200 Professionals   365   0   36789 06:21 am    4               Firefox/62.0           delete@id=364&keys[id]=326
                                                                                                                                                   Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                   (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                          Win64; x64; rv:62.0)   nNvIjoiODIzMSIsInNkIjoiZGVzYyJ
omnineuro@li      Delete Related malpractice","table":"notes","key Healthcare                                          09/27/2018, 72.199.127.22   Gecko/20100101         9fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        Data":{"case_id":"326"}}          Malpractice     200 Case Notes      452   0   36788 06:21 am    4               Firefox/62.0           delete@id=364&keys[id]=326
                                                                                                                                                   Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                   (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                {"database":"healthcare-                                                                                           Win64; x64; rv:62.0)   nNvIjoiODIzMSIsInNkIjoiZGVzYyJ
omnineuro@li                    malpractice","table":"cases","keyD Healthcare                                          09/27/2018, 72.199.127.22   Gecko/20100101         9fQ%3D%3D/cc-view-table-list-
ve.com         55 Delete Record ata":{"id":"338"}}                 Malpractice     200 Cases           364   0   36787 06:21 am    4               Firefox/62.0           delete@id=364&keys[id]=338
                                                                                                                                                   Mozilla/5.0            /my-jtech/cc-
                                 {"database":"healthcare-                                                                                          (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"attorneys_to                                                                                Win64; x64; rv:62.0)   nNvIjoiODIzMSIsInNkIjoiZGVzYyJ
omnineuro@li      Delete Related _cases_map","keyData":{"case_id" Healthcare           Referred                        09/27/2018, 72.199.127.22   Gecko/20100101         9fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        :"338"}}                           Malpractice    200 Attorneys       367   0   36786 06:21 am    4               Firefox/62.0           delete@id=364&keys[id]=338
                                                                                                                                                   Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                   (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                          Win64; x64; rv:62.0)   nNvIjoiODIzMSIsInNkIjoiZGVzYyJ
omnineuro@li      Delete Related malpractice","table":"payments"," Healthcare                                          09/27/2018, 72.199.127.22   Gecko/20100101         9fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        keyData":{"case_id":"338"}}       Malpractice     200 Payments        366   0   36785 06:21 am    4               Firefox/62.0           delete@id=364&keys[id]=338
                                                                                                                                                   Mozilla/5.0            /my-jtech/cc-
                                 {"database":"healthcare-                                                                                          (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"medical_pro                                                                                 Win64; x64; rv:62.0)   nNvIjoiODIzMSIsInNkIjoiZGVzYyJ
omnineuro@li      Delete Related fessionals_to_cases_map","keyDat Healthcare           Medical                         09/27/2018, 72.199.127.22   Gecko/20100101         9fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        a":{"case_id":"338"}}             Malpractice     200 Professionals   365   0   36784 06:21 am    4               Firefox/62.0           delete@id=364&keys[id]=338
                                                                                                                                                   Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                   (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                          Win64; x64; rv:62.0)   nNvIjoiODIzMSIsInNkIjoiZGVzYyJ
omnineuro@li      Delete Related malpractice","table":"notes","key Healthcare                                          09/27/2018, 72.199.127.22   Gecko/20100101         9fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        Data":{"case_id":"338"}}          Malpractice     200 Case Notes      452   0   36783 06:21 am    4               Firefox/62.0           delete@id=364&keys[id]=338
                  Case 2:19-cv-00048-NDF Document 115-4 Filed 08/28/20 Page 9 of 11



                                                                                                                                                      Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                      (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                {"database":"healthcare-                                                                                              Win64; x64; rv:62.0)   nNvIjoiODIzMSIsInNkIjoiZGVzYyJ
omnineuro@li                    malpractice","table":"cases","keyD Healthcare                                             09/27/2018, 72.199.127.22   Gecko/20100101         9fQ%3D%3D/cc-view-table-list-
ve.com         55 Delete Record ata":{"id":"331"}}                 Malpractice        200 Cases           364   0   36782 06:21 am    4               Firefox/62.0           delete@id=364&keys[id]=331
                                                                                                                                                      Mozilla/5.0            /my-jtech/cc-
                                 {"database":"healthcare-                                                                                             (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"attorneys_to                                                                                   Win64; x64; rv:62.0)   nNvIjoiODIzMSIsInNkIjoiZGVzYyJ
omnineuro@li      Delete Related _cases_map","keyData":{"case_id" Healthcare              Referred                        09/27/2018, 72.199.127.22   Gecko/20100101         9fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        :"331"}}                           Malpractice       200 Attorneys       367   0   36781 06:21 am    4               Firefox/62.0           delete@id=364&keys[id]=331
                                                                                                                                                      Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                      (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                             Win64; x64; rv:62.0)   nNvIjoiODIzMSIsInNkIjoiZGVzYyJ
omnineuro@li      Delete Related malpractice","table":"payments"," Healthcare                                             09/27/2018, 72.199.127.22   Gecko/20100101         9fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        keyData":{"case_id":"331"}}       Malpractice        200 Payments        366   0   36780 06:21 am    4               Firefox/62.0           delete@id=364&keys[id]=331
                                                                                                                                                      Mozilla/5.0            /my-jtech/cc-
                                 {"database":"healthcare-                                                                                             (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"medical_pro                                                                                    Win64; x64; rv:62.0)   nNvIjoiODIzMSIsInNkIjoiZGVzYyJ
omnineuro@li      Delete Related fessionals_to_cases_map","keyDat Healthcare              Medical                         09/27/2018, 72.199.127.22   Gecko/20100101         9fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        a":{"case_id":"331"}}             Malpractice        200 Professionals   365   0   36779 06:21 am    4               Firefox/62.0           delete@id=364&keys[id]=331
                                                                                                                                                      Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                      (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                             Win64; x64; rv:62.0)   nNvIjoiODIzMSIsInNkIjoiZGVzYyJ
omnineuro@li      Delete Related malpractice","table":"notes","key Healthcare                                             09/27/2018, 72.199.127.22   Gecko/20100101         9fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        Data":{"case_id":"331"}}          Malpractice        200 Case Notes      452   0   36778 06:21 am    4               Firefox/62.0           delete@id=364&keys[id]=331
                                                                                                                                                      Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                      (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                {"database":"healthcare-                                                                                              Win64; x64; rv:62.0)   nNvIjoiODIzMSIsInNkIjoiZGVzYyJ
omnineuro@li                    malpractice","table":"cases","keyD Healthcare                                             09/27/2018, 72.199.127.22   Gecko/20100101         9fQ%3D%3D/cc-view-table-list-
ve.com         55 Delete Record ata":{"id":"332"}}                 Malpractice        200 Cases           364   0   36777 06:21 am    4               Firefox/62.0           delete@id=364&keys[id]=332
                                                                                                                                                      Mozilla/5.0            /my-jtech/cc-
                                 {"database":"healthcare-                                                                                             (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"attorneys_to                                                                                   Win64; x64; rv:62.0)   nNvIjoiODIzMSIsInNkIjoiZGVzYyJ
omnineuro@li      Delete Related _cases_map","keyData":{"case_id" Healthcare              Referred                        09/27/2018, 72.199.127.22   Gecko/20100101         9fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        :"332"}}                           Malpractice       200 Attorneys       367   0   36776 06:21 am    4               Firefox/62.0           delete@id=364&keys[id]=332
                                                                                                                                                      Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                      (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                             Win64; x64; rv:62.0)   nNvIjoiODIzMSIsInNkIjoiZGVzYyJ
omnineuro@li      Delete Related malpractice","table":"payments"," Healthcare                                             09/27/2018, 72.199.127.22   Gecko/20100101         9fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        keyData":{"case_id":"332"}}       Malpractice        200 Payments        366   0   36775 06:21 am    4               Firefox/62.0           delete@id=364&keys[id]=332
                                                                                                                                                      Mozilla/5.0            /my-jtech/cc-
                                 {"database":"healthcare-                                                                                             (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"medical_pro                                                                                    Win64; x64; rv:62.0)   nNvIjoiODIzMSIsInNkIjoiZGVzYyJ
omnineuro@li      Delete Related fessionals_to_cases_map","keyDat Healthcare              Medical                         09/27/2018, 72.199.127.22   Gecko/20100101         9fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        a":{"case_id":"332"}}             Malpractice        200 Professionals   365   0   36774 06:21 am    4               Firefox/62.0           delete@id=364&keys[id]=332
                                                                                                                                                      Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                      (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                             Win64; x64; rv:62.0)   nNvIjoiODIzMSIsInNkIjoiZGVzYyJ
omnineuro@li      Delete Related malpractice","table":"notes","key Healthcare                                             09/27/2018, 72.199.127.22   Gecko/20100101         9fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        Data":{"case_id":"332"}}          Malpractice        200 Case Notes      452   0   36773 06:21 am    4               Firefox/62.0           delete@id=364&keys[id]=332
                                                                                                                                                      Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                      (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                {"database":"healthcare-                                                                                              Win64; x64; rv:62.0)   nNvIjoiODIzMSIsInNkIjoiZGVzYyJ
omnineuro@li                    malpractice","table":"cases","keyD Healthcare                                             09/27/2018, 72.199.127.22   Gecko/20100101         9fQ%3D%3D/cc-view-table-list-
ve.com         55 Delete Record ata":{"id":"337"}}                 Malpractice        200 Cases           364   0   36772 06:20 am    4               Firefox/62.0           delete@id=364&keys[id]=337
                                                                                                                                                      Mozilla/5.0            /my-jtech/cc-
                                 {"database":"healthcare-                                                                                             (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"attorneys_to                                                                                   Win64; x64; rv:62.0)   nNvIjoiODIzMSIsInNkIjoiZGVzYyJ
omnineuro@li      Delete Related _cases_map","keyData":{"case_id" Healthcare              Referred                        09/27/2018, 72.199.127.22   Gecko/20100101         9fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        :"337"}}                           Malpractice       200 Attorneys       367   0   36771 06:20 am    4               Firefox/62.0           delete@id=364&keys[id]=337
                                                                                                                                                      Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                      (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                             Win64; x64; rv:62.0)   nNvIjoiODIzMSIsInNkIjoiZGVzYyJ
omnineuro@li      Delete Related malpractice","table":"payments"," Healthcare                                             09/27/2018, 72.199.127.22   Gecko/20100101         9fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        keyData":{"case_id":"337"}}       Malpractice        200 Payments        366   0   36770 06:20 am    4               Firefox/62.0           delete@id=364&keys[id]=337
                                                                                                                                                      Mozilla/5.0            /my-jtech/cc-
                                 {"database":"healthcare-                                                                                             (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"medical_pro                                                                                    Win64; x64; rv:62.0)   nNvIjoiODIzMSIsInNkIjoiZGVzYyJ
omnineuro@li      Delete Related fessionals_to_cases_map","keyDat Healthcare              Medical                         09/27/2018, 72.199.127.22   Gecko/20100101         9fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        a":{"case_id":"337"}}             Malpractice        200 Professionals   365   0   36769 06:20 am    4               Firefox/62.0           delete@id=364&keys[id]=337
                                                                                                                                                      Mozilla/5.0            /my-jtech/cc-
                                                                                                                                                      (Windows NT 10.0;      view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                             Win64; x64; rv:62.0)   nNvIjoiODIzMSIsInNkIjoiZGVzYyJ
omnineuro@li      Delete Related malpractice","table":"notes","key Healthcare                                             09/27/2018, 72.199.127.22   Gecko/20100101         9fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        Data":{"case_id":"337"}}          Malpractice        200 Case Notes      452   0   36768 06:20 am    4               Firefox/62.0           delete@id=364&keys[id]=337
                                                                                                                                                      Mozilla/5.0
                                                                                                                                                      (Windows NT 10.0;
                                                                                                                                                      Win64; x64; rv:62.0)
omnineuro@li                                                                                                              09/27/2018, 72.199.127.22   Gecko/20100101
ve.com         55 Logged In                                                             0                   0   0   36767 06:20 am    4               Firefox/62.0           /my-jtech/login-form
                                 {"database":"healthcare-                                                                                             Mozilla/5.0            /my-jtech/cc-view@id=442/cc-
                                 malpractice","table":"landing_pag                                                                                    (Windows NT 10.0;      view@id=442&keys[url_key]=De
                                 es","return_keys":{"url_key":"Dea                                                                                    Win64; x64; rv:62.0)   adMonaco/cc-view-table-detail-
omnineuro@li                     dMonaco"},"keys":{"url_key":"Dea       Healthcare                                        09/19/2018, 72.199.127.22   Gecko/20100101         form@id=442&keys[url_key]=De
ve.com         55 Edit Record    dMonaco"},"dkeys":null}                Malpractice   200 Landing Pages   442   0   25669 06:21 am    4               Firefox/62.0           adMonaco
                                 {"database":"healthcare-                                                                                             Mozilla/5.0            /my-jtech/cc-view@id=442/cc-
                                 malpractice","table":"landing_pag                                                                                    (Windows NT 10.0;      view@id=442&keys[url_key]=Mo
                                 es","return_keys":{"url_key":"Mor                                                                                    Win64; x64; rv:62.0)   rrell/cc-view-table-detail-
omnineuro@li                     rell"},"keys":{"url_key":"Morrell"},   Healthcare                                        09/19/2018, 72.199.127.22   Gecko/20100101         form@id=442&keys[url_key]=M
ve.com         55 Edit Record    "dkeys":null}                          Malpractice   200 Landing Pages   442   0   25668 06:18 am    4               Firefox/62.0           orrell
                                 {"database":"healthcare-                                                                                             Mozilla/5.0            /my-jtech/cc-view@id=442/cc-
                                 malpractice","table":"landing_pag                                                                                    (Windows NT 10.0;      view@id=442&keys[url_key]=Mo
                                 es","return_keys":{"url_key":"Mor                                                                                    Win64; x64; rv:62.0)   rrell/cc-view-table-detail-
omnineuro@li                     rell"},"keys":{"url_key":"Morrell"},   Healthcare                                        09/19/2018, 72.199.127.22   Gecko/20100101         form@id=442&keys[url_key]=M
ve.com         55 Edit Record    "dkeys":null}                          Malpractice   200 Landing Pages   442   0   25667 06:16 am    4               Firefox/62.0           orrell
                                 {"database":"healthcare-                                                                                             Mozilla/5.0            /my-jtech/cc-view@id=442/cc-
                                 malpractice","table":"landing_pag                                                                                    (Windows NT 10.0;      view@id=442&keys[url_key]=Mo
                                 es","return_keys":{"url_key":"Mor                                                                                    Win64; x64; rv:62.0)   rrell/cc-view-table-detail-
omnineuro@li                     rell"},"keys":{"url_key":"Morrell"},   Healthcare                                        09/19/2018, 72.199.127.22   Gecko/20100101         form@id=442&keys[url_key]=M
ve.com         55 Edit Record    "dkeys":null}                          Malpractice   200 Landing Pages   442   0   25666 06:10 am    4               Firefox/62.0           orrell
                 Case 2:19-cv-00048-NDF Document 115-4 Filed 08/28/20 Page 10 of 11



                                 {"database":"healthcare-                                                                                             Mozilla/5.0            /my-jtech/cc-view@id=442/cc-
                                 malpractice","table":"landing_pag                                                                                    (Windows NT 10.0;      view@id=442&keys[url_key]=Mo
                                 es","return_keys":{"url_key":"Mor                                                                                    Win64; x64; rv:62.0)   rrell/cc-view-table-detail-
omnineuro@li                     rell"},"keys":{"url_key":"Morrell"},   Healthcare                                        09/19/2018, 72.199.127.22   Gecko/20100101         form@id=442&keys[url_key]=M
ve.com         55 Edit Record    "dkeys":null}                          Malpractice   200 Landing Pages   442   0   25665 06:08 am    4               Firefox/62.0           orrell
                                 {"database":"healthcare-                                                                                             Mozilla/5.0            /my-jtech/cc-view@id=442/cc-
                                 malpractice","table":"landing_pag                                                                                    (Windows NT 10.0;      view@id=442&keys[jtk]=5ba22b
                                 es","return_keys":{"url_key":"Mor                                                                                    Win64; x64; rv:62.0)   0bd182d/cc-view-table-detail-
omnineuro@li                     rell"},"keys":{"jtk":"5ba22b0bd182     Healthcare                                        09/19/2018, 72.199.127.22   Gecko/20100101         form@id=442&keys[jtk]=5ba22b
ve.com         55 New Record     d"},"dkeys":null}                      Malpractice   200 Landing Pages   442   0   25664 06:08 am    4               Firefox/62.0           0bd182d
                                 {"database":"healthcare-                                                                                             Mozilla/5.0            /my-jtech/cc-view@id=442/cc-
                                 malpractice","table":"landing_pag                                                                                    (Windows NT 10.0;      view@id=442&keys[jtk]=5ba22b
                                 es","return_keys":{"url_key":"Dea                                                                                    Win64; x64; rv:62.0)   0bd182d/cc-view-table-detail-
omnineuro@li                     dMonaco"},"keys":{"jtk":"5ba22b0       Healthcare                                        09/19/2018, 72.199.127.22   Gecko/20100101         form@id=442&keys[jtk]=5ba22b
ve.com         55 New Record     bd182d"},"dkeys":null}                 Malpractice   200 Landing Pages   442   0   25663 05:59 am    4               Firefox/62.0           0bd182d
                                                                                                                                                      Mozilla/5.0
                                                                                                                                                      (Windows NT 10.0;
                                                                                                                                                      Win64; x64; rv:62.0)
omnineuro@li                                                                                                              09/19/2018, 72.199.127.22   Gecko/20100101
ve.com         55 Logged In                                                             0                   0   0   25659 04:55 am    4               Firefox/62.0         /my-jtech/login-form
                                                                                                                                                      Mozilla/5.0          /my-jtech/cc-
                                                                                                                                                      (Windows NT 10.0;    view@id=364&vd=eyJsaXN0Ijp7I
                                {"database":"healthcare-                                                                                              Win64; x64; rv:62.0) nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li                    malpractice","table":"cases","keyD Healthcare                                             09/15/2018,                 Gecko/20100101       fQ%3D%3D/cc-view-table-list-
ve.com         55 Delete Record ata":{"id":"329"}}                 Malpractice        200 Cases           364   0   23588 01:12 pm    174.216.5.126   Firefox/62.0         delete@id=364&keys[id]=329
                                                                                                                                                      Mozilla/5.0          /my-jtech/cc-
                                 {"database":"healthcare-                                                                                             (Windows NT 10.0;    view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"attorneys_to                                                                                   Win64; x64; rv:62.0) nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related _cases_map","keyData":{"case_id" Healthcare              Referred                        09/15/2018,                 Gecko/20100101       fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        :"329"}}                           Malpractice       200 Attorneys       367   0   23587 01:12 pm    174.216.5.126   Firefox/62.0         delete@id=364&keys[id]=329
                                                                                                                                                      Mozilla/5.0          /my-jtech/cc-
                                                                                                                                                      (Windows NT 10.0;    view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                             Win64; x64; rv:62.0) nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related malpractice","table":"payments"," Healthcare                                             09/15/2018,                 Gecko/20100101       fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        keyData":{"case_id":"329"}}       Malpractice        200 Payments        366   0   23586 01:12 pm    174.216.5.126   Firefox/62.0         delete@id=364&keys[id]=329
                                                                                                                                                      Mozilla/5.0          /my-jtech/cc-
                                 {"database":"healthcare-                                                                                             (Windows NT 10.0;    view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"medical_pro                                                                                    Win64; x64; rv:62.0) nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related fessionals_to_cases_map","keyDat Healthcare              Medical                         09/15/2018,                 Gecko/20100101       fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        a":{"case_id":"329"}}             Malpractice        200 Professionals   365   0   23585 01:12 pm    174.216.5.126   Firefox/62.0         delete@id=364&keys[id]=329
                                                                                                                                                      Mozilla/5.0          /my-jtech/cc-
                                                                                                                                                      (Windows NT 10.0;    view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                             Win64; x64; rv:62.0) nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related malpractice","table":"notes","key Healthcare                                             09/15/2018,                 Gecko/20100101       fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        Data":{"case_id":"329"}}          Malpractice        200 Case Notes      452   0   23584 01:12 pm    174.216.5.126   Firefox/62.0         delete@id=364&keys[id]=329
                                                                                                                                                      Mozilla/5.0          /my-jtech/cc-
                                                                                                                                                      (Windows NT 10.0;    view@id=364&vd=eyJsaXN0Ijp7I
                                {"database":"healthcare-                                                                                              Win64; x64; rv:62.0) nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li                    malpractice","table":"cases","keyD Healthcare                                             09/15/2018,                 Gecko/20100101       fQ%3D%3D/cc-view-table-list-
ve.com         55 Delete Record ata":{"id":"334"}}                 Malpractice        200 Cases           364   0   23583 01:12 pm    174.216.5.126   Firefox/62.0         delete@id=364&keys[id]=334
                                                                                                                                                      Mozilla/5.0          /my-jtech/cc-
                                 {"database":"healthcare-                                                                                             (Windows NT 10.0;    view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"attorneys_to                                                                                   Win64; x64; rv:62.0) nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related _cases_map","keyData":{"case_id" Healthcare              Referred                        09/15/2018,                 Gecko/20100101       fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        :"334"}}                           Malpractice       200 Attorneys       367   0   23582 01:12 pm    174.216.5.126   Firefox/62.0         delete@id=364&keys[id]=334
                                                                                                                                                      Mozilla/5.0          /my-jtech/cc-
                                                                                                                                                      (Windows NT 10.0;    view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                             Win64; x64; rv:62.0) nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related malpractice","table":"payments"," Healthcare                                             09/15/2018,                 Gecko/20100101       fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        keyData":{"case_id":"334"}}       Malpractice        200 Payments        366   0   23581 01:12 pm    174.216.5.126   Firefox/62.0         delete@id=364&keys[id]=334
                                                                                                                                                      Mozilla/5.0          /my-jtech/cc-
                                 {"database":"healthcare-                                                                                             (Windows NT 10.0;    view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"medical_pro                                                                                    Win64; x64; rv:62.0) nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related fessionals_to_cases_map","keyDat Healthcare              Medical                         09/15/2018,                 Gecko/20100101       fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        a":{"case_id":"334"}}             Malpractice        200 Professionals   365   0   23580 01:12 pm    174.216.5.126   Firefox/62.0         delete@id=364&keys[id]=334
                                                                                                                                                      Mozilla/5.0          /my-jtech/cc-
                                                                                                                                                      (Windows NT 10.0;    view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                             Win64; x64; rv:62.0) nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related malpractice","table":"notes","key Healthcare                                             09/15/2018,                 Gecko/20100101       fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        Data":{"case_id":"334"}}          Malpractice        200 Case Notes      452   0   23579 01:12 pm    174.216.5.126   Firefox/62.0         delete@id=364&keys[id]=334
                                                                                                                                                      Mozilla/5.0          /my-jtech/cc-
                                                                                                                                                      (Windows NT 10.0;    view@id=364&vd=eyJsaXN0Ijp7I
                                {"database":"healthcare-                                                                                              Win64; x64; rv:62.0) nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li                    malpractice","table":"cases","keyD Healthcare                                             09/15/2018,                 Gecko/20100101       fQ%3D%3D/cc-view-table-list-
ve.com         55 Delete Record ata":{"id":"336"}}                 Malpractice        200 Cases           364   0   23578 01:12 pm    174.216.5.126   Firefox/62.0         delete@id=364&keys[id]=336
                                                                                                                                                      Mozilla/5.0          /my-jtech/cc-
                                 {"database":"healthcare-                                                                                             (Windows NT 10.0;    view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"attorneys_to                                                                                   Win64; x64; rv:62.0) nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related _cases_map","keyData":{"case_id" Healthcare              Referred                        09/15/2018,                 Gecko/20100101       fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        :"336"}}                           Malpractice       200 Attorneys       367   0   23577 01:12 pm    174.216.5.126   Firefox/62.0         delete@id=364&keys[id]=336
                                                                                                                                                      Mozilla/5.0          /my-jtech/cc-
                                                                                                                                                      (Windows NT 10.0;    view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                             Win64; x64; rv:62.0) nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related malpractice","table":"payments"," Healthcare                                             09/15/2018,                 Gecko/20100101       fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        keyData":{"case_id":"336"}}       Malpractice        200 Payments        366   0   23576 01:12 pm    174.216.5.126   Firefox/62.0         delete@id=364&keys[id]=336
                                                                                                                                                      Mozilla/5.0          /my-jtech/cc-
                                 {"database":"healthcare-                                                                                             (Windows NT 10.0;    view@id=364&vd=eyJsaXN0Ijp7I
                                 malpractice","table":"medical_pro                                                                                    Win64; x64; rv:62.0) nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related fessionals_to_cases_map","keyDat Healthcare              Medical                         09/15/2018,                 Gecko/20100101       fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        a":{"case_id":"336"}}             Malpractice        200 Professionals   365   0   23575 01:12 pm    174.216.5.126   Firefox/62.0         delete@id=364&keys[id]=336
                                                                                                                                                      Mozilla/5.0          /my-jtech/cc-
                                                                                                                                                      (Windows NT 10.0;    view@id=364&vd=eyJsaXN0Ijp7I
                                 {"database":"healthcare-                                                                                             Win64; x64; rv:62.0) nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
omnineuro@li      Delete Related malpractice","table":"notes","key Healthcare                                             09/15/2018,                 Gecko/20100101       fQ%3D%3D/cc-view-table-list-
ve.com         55 Records        Data":{"case_id":"336"}}          Malpractice        200 Case Notes      452   0   23574 01:12 pm    174.216.5.126   Firefox/62.0         delete@id=364&keys[id]=336
                                                                                                                                                                           /my-jtech/cc-
                                                                                                                                                                           view@id=364&vd=eyJsaXN0Ijp7I
                                                                                                                                                      Mozilla/5.0          nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
                                 {"database":"healthcare-                                                                                             (Windows NT 10.0; fQ%3D%3D/cc-
                                 malpractice","table":"cases","retur                                                                                  Win64; x64; rv:62.0) view@id=364&keys[id]=339/cc-
omnineuro@li                     n_keys":{"id":"339"},"keys":{"id":" Healthcare                                           09/15/2018,                 Gecko/20100101       view-table-detail-
ve.com         55 Edit Record    339"},"dkeys":null}                 Malpractice      200 Cases           364   0   23573 01:10 pm    174.216.5.126   Firefox/62.0         form@id=364&keys[id]=339
                 Case 2:19-cv-00048-NDF Document 115-4 Filed 08/28/20 Page 11 of 11



                                                                                                                                                               /my-jtech/cc-
                                                                                                                                                               view@id=364&vd=eyJsaXN0Ijp7I
                                                                                                                                        Mozilla/5.0            nNvIjoiODI1NyIsInNkIjoiZGVzYyJ9
                                {"database":"healthcare-                                                                                (Windows NT 10.0;      fQ%3D%3D/cc-
                                malpractice","table":"cases","retur                                                                     Win64; x64; rv:62.0)   view@id=364&keys[id]=340/cc-
omnineuro@li                    n_keys":{"id":"340"},"keys":{"id":" Healthcare                                09/15/2018,               Gecko/20100101         view-table-detail-
ve.com         55 Edit Record   340"},"dkeys":null}                 Malpractice   200 Cases   364   0   23572 01:04 pm    174.216.5.126 Firefox/62.0           form@id=364&keys[id]=340
                                                                                                                                        Mozilla/5.0
                                                                                                                                        (Windows NT 10.0;
                                                                                                                                        Win64; x64; rv:62.0)
omnineuro@li                                                                                                  09/15/2018,               Gecko/20100101
ve.com         55 Logged In                                                         0           0   0   23571 12:56 pm    174.216.5.126 Firefox/62.0           /my-jtech/login-form
